IN THE
                         TENTH COURT OF APPEALS

                                No. 10-10-00376-CV

                       EX PARTE TOMMY LEON JONES


                          From the 82nd District Court
                            Robertson County, Texas
                         Trial Court No. 10-07-18619-CV


                          MEMORANDUM OPINION


      Tommy Leon Jones filed a petition for expunction with the trial court on the

grounds that he was “acquitted” by this Court and, therefore, entitled to expunction.

See Jones v. State, No. 10-07-00365-CR, 2008 Tex. App. LEXIS 6010 (Tex. App.—Waco

Aug. 6, 2008, no pet.) (memo. op). After a hearing, the trial court denied Jones’s

petition. We affirm.

      An expunction hearing is a civil, not criminal, proceeding. Texas Dep't of Pub.

Safety v. Deck, 954 S.W.2d 108, 111 (Tex. App.—San Antonio 1997, no pet.).          The

procedures listed in article 55.02 are mandatory and must be complied with in an

expunction proceeding. Id. 112; Texas Dep't of Pub. Safety v. Riley, 773 S.W.2d 756, 758

(Tex. App.—San Antonio 1989, no writ). See Bargas v. State, 164 S.W.3d 763, 771 (Tex.

App.—Corpus Christi 2005, no pet.) (“Where a cause of action is derived solely from a
statute, the statutory provisions are mandatory, exclusive, and must be complied with

or the action is not maintainable.”). The petitioner therefore carries the burden of

proving that all statutory requirements have been satisfied. Tex. Dep't of Pub. Safety v.

J.H.J., 274 S.W.3d 803, 806 (Tex. App.—Houston [14th Dist.] 2008, no pet). A person's

entitlement to expunction arises only after all statutory conditions have been met even

if the person claims entitlement to expunction due to an acquittal. Id.; Bargas, 164
S.W.3d at 773. The trial court must strictly comply with the statutory requirements, and

has no equitable power to extend the protections of the expunction statute beyond its

stated provisions. Id.; Bargas, 164 S.W.3d at 771.

        Jones’s petition did not comply with the basic requirements of article 55.02. The

petition was not verified, and Jones did not provide his driver’s license number, the

address at the time of his arrest, and the date of the offense charged was alleged to have

been committed. TEX. CODE CRIM PROC. ANN. art. 55.02, Sec. 2 (b) (West Supp. 2010).

Because Jones did not satisfy the statutory requirements for expunction, the trial court

did not err in denying Jones’s petition for expunction.

        The trial court’s judgment is affirmed.


                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed February 23, 2011
[CV06]


Ex parte Jones                                                                      Page 2